948 F.2d 1295
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bill E. TUCKER, Jr., Plaintiff-Appellant,v.Steven J. DAVIES, Raymond Roberts, R.L. Smith, Chief Clerk,Defendants-Appellees.
No. 91-3103.
United States Court of Appeals, Tenth Circuit.
Nov. 18, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Plaintiff-appellant Bill E. Tucker, Jr., a Kansas state prison inmate, brought this pro se 42 U.S.C. § 1983 action against Kansas prison officials.   He appeals from the district court's dismissal of his complaint as frivolous pursuant to 28 U.S.C. § 1915(d), and denial of leave to proceed in forma pauperis on appeal.   See Tucker v. Davies, No. 91-3035-S, unpub. order (D.Kan. Jan. 31, 1991) (order dismissing appeal);  id., unpub. order (Mar. 20, 1991) (order denying motion to reconsider and leave to proceed in forma pauperis).


2
Plaintiff alleged that the prison officials violated his due process rights by improperly confiscating money sent to him by his relatives and using the money to pay down fines accruing from prison disciplinary proceedings against defendant.   We agree with the district court's conclusion that the prison officials' alleged actions were in accordance with the Kansas regulatory structure governing prison discipline and infringed no federally protected right.   See Kan.Admin.Reg. §§ 44-12-1301 to 1307.   Also, we agree that plaintiff has not stated any other claims that would merit relief.   Accordingly, we dismiss the appeal as frivolous pursuant to 28 U.S.C. § 1915(d).   See Hall v. Bellmon, 935 F.2d 1106, 1108-09 (10th Cir.1991).



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3